Title: To Benjamin Franklin from the Marquis de Lafayette, 19 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir,
Light Camp near Tottowa on the Passaic November 19th. 1780.
Whatever might have been my sense of the Enemies particular aversion for truth in every thing that relates to America, I am obliged to confess, that the fertility of their imagination has far surpassed all my expectations.— My experience when last in Europe, has given this a new force, and taught me, that frequent and authentic accounts, would not only please our Friends, but might also be serviceable under certain conjunctions.—
A letter from Major Genl. Gates dated Hillsborough Novemr. 1st. inclosing an official report from Colo. Campbell, and printed by Order of Congress, will give your Excellency the particulars of Major Furgusons defeat on Kings Mountain South Carolina.— This officer commanded a Detached Corps from the Enemies Army, consisting of about one hundred and fifty regulars, and Nine Hundred Armed rebels. On the 1st. of October he was attacked by a picked Corps of our Militia under Campbell, who after a pretty severe engagement, killed and took the whole of the Enemies force, except fifteen or Twenty which made their escape.— In consequence of this blow, Lord Cornwallis was by our last accounts precipitately retreating, and closely followed by a part of our Troops under Genl. (late Colonel) Morgan. It is added that British pride and Cruelties have roused against them, a part of those Tories whom corruption or folly had engaged in their favor.—
The Enemy have landed some Troops at Portsmouth in Virginia, but are circumscribed by our Militia to the spot of land which their Shipping commands.— Do you think it possible that they can persuade uninformed people in Europe (which no doubt enters into their intention) that by occupying some Maritime points upon an extensive Sea line, that they have conquered a considerable part of the United States?—
Great Britain, may find a new proof of the Sentiments of the American Nation, when they know that Congress have foiled all Idea of short Enlistments, and voted an Army of Thirty five thousand Men for the War, and that these shall be in the field by the 1st. of January next.— The States are now Enlisting on this Resolution, and taking other Measures the most spirited for completing their respective Quotas. Congress have granted half pay for Life to their Officers, and made arrangements to bring forth provisions for the Army.—
As the affair of the late Adjutant General of the British Army, may be misrepresented, I have the honor to send to you, our proceedings on this occasion, which Congress ordered to be printed. Inclosed your Excellency will also find an extraordinary crisis which deserves your attention, You will perceive the Patriotic Author places Arnolds past Character upon its proper footing.—

It may surprise you to hear that Arnold is now a Genl. Officer in the Service of his Britannic Majesty, and it appears by the Enemies publications, that he is also appointed to the Command of a Regiment.
I cannot resist the opportunity of Copying to you the following Resolve of Congress relative to the three Virtuous young Men, Paulding, Williams, and Van Wert, each of whom have also been presented with a Farm from the State of New York.— In Congress Novemr. 3d.
Whereas Congress having received information, that John Paulding, David Williams, & Iasaac Van Wert three young Volunteer Militia Men of the State of New-York did on the 23d. day of Septemr last intercept Major John Andre, Adjutant Genl. of the British Army, on his return from the American Lines in the Character of a Spy; and, notwithstanding the large bribes offered them for his release, nobly disdaining to sacrifice their Country for the sake of Gold, secured and conveyed him to the Commanding Officer of the district, whereby the Dangerous and Traiterous conspiracy of Benedict Arnold was brought to light, the insidious designs of the Enemy baffled, and the United States rescued from impending danger.—
Resolved, that Congress have a high sense of the Virtuous and Patriotic Conduct of the said John Paulding, David Williams, and Isaac Van Wert—
In Testimony Whereof, Ordered, that each of them receive Annually out of the public Treasury two hundred Dollars in Specie or an equivalent in the Current money of these States, during life; and that the Board of War be directed to procure for each of them a silver Medal, on one side of which shall be a Shield with this inscription “Fidelity,” and on the other the following Motto “Vincit Amor patriæ;” and forward them to the Commander in Chief, who is requested to present the same, with a Copy of this resolution, and the thanks of Congress for their Fidelity and the eminent Service they have rendered their Country.—
The French Army and Fleet are at Rhode Island except Duke de Lauzuns legion which has been sent to Hartford, in order to add to the defence of the State of Connecticutt.— Our Army will be for some days yet in the Field. Many of the French Officers are expected on a visit to the Generalissimo.
The harmony, mutual Support, and growing affection between the two Armies exceeds any example that History may afford; and clearly shews that an everlasting Friendship and alliance between the two Nations shall baffle the intrigues and efforts of Great Britain.— I hope my next gazette will contain agreeable accounts. With the most perfect and affectionate regard I have the Honor to be Dear Sir Your Obt. & Huml Servt
Lafayette
His Excellency Doctor Franklin.—Quadruplicate
 
Notation: La Fayette Nov. 19 1780.
